The evidence, while wholly circumstantial, was sufficient to exclude every reasonable hypothesis save that of the defendant's guilt.
                        DECIDED JANUARY 14, 1942.
The defendant was convicted of the offense of burglary; his motion for a new trial was denied, and that judgment was assigned as error. The evidence connecting him with the crime was wholly circumstantial, but it was amply sufficient to exclude every reasonable hypothesis save that of his guilt, and the court did not err in overruling the motion for new trial which embraced the general grounds only. "Whether dependent upon positive or circumstantial evidence, the true question in criminal cases is, not whether it be possible that the conclusion at which the testimony points may be false, but whether there be sufficient evidence to satisfy the mind and conscience beyond a reasonable doubt." Code, § 38-110. The three cases cited in behalf of the accused are differentiated by their particular facts from this case.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 532